DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The issue here is claim 2 contradicts with the teaching of claim 1 regarding compressed during closing position, compared to current claim of in open position.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 4, “the another mold pate” is noted of the misspelling of the term “pate” and should be corrected to --plate--.  Appropriate correction is required.
It is noted that if the term “pate” was intended, other issues will arise regarding 112 issues including antecedent basis for the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabassi (US 2010/0124579)
In regards to claim 1, Tabassi teaches of an injection molding apparatus (100, see Fig. 1) comprising:	
a manifold (110) having a manifold channel extending between a manifold inlet and a manifold outlet; 
a nozzle (112) having a nozzle channel extending therethrough, the nozzle channel (128) in fluid communication with the manifold channel via the manifold outlet (see Figs. 1); 
a valve pin plate (106) coupled to an actuator (see 104) which, in operation, axially moves the valve pin plate between a closed position and an open position ([0018-0019]); 
a mold plate (108) spaced apart from the manifold (see spacers 122 that allows for space between the manifold and valve pin plate) and disposed between the manifold and the valve pin plate (see Fig. 1), the mold plate having a valve pin passageway (see valve pin bore 129) extending therethrough; 
a valve pin (see 120) extending through the valve pin passageway; 
a valve pin holder (see magnetic coupling with magnet 136 and magnet holder 206, see [0027-0031]) releasably coupling the valve pin to the valve pin plate.

In regards to a biasing member (see spring 134) being compressed against a support surface (see spring retainer 215 that is attached to the via threaded connection 217 to the valve pin plate 106) by the valve pin holder when the valve pin plate is in the closed position.  (here, the biasing movement by the spring upon the surface is conducted during operations see [0034-0037], the operation of the closed state allowing for compression of the spring when actuated in the closing direction, the spring compresses to reduce force applied to the valve pin, see particularly [0035].

In regards to claim 2, wherein the biasing member is compressed by the valve pin holder when the valve pin plate is in the open position.  See teaching of the spring during operation in the opening direction, see [0039], see Fig. 6.
In regards to claim 12, wherein the valve pin holder includes a first coupling component attached to the valve pin plate and a second coupling component secured to the valve pin and releasably coupled to the first coupling component.  See the coupling between magnet 136 and valve pin holder 210 which can be decoupled from each other, see [0036], see Figs. 2-4.
In regards to claim 13 (dependent upon claim 12), wherein the second coupling component is releasably coupled to the first coupling component by one of a friction force and a magnetic force.  See teaching of magnetic force by Tabassi, see [0036]. 
In regards to claim 14, wherein, the biasing member is a helical spring.  See the springs 134, 634 taught by Tabassi, see Figs. 1-6, these are helical springs.


Claim(s) 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabassi as applied to claim 1 above, and further in view of Olaru (US 2008/0292746).
In regards to claim 3, wherein the biasing member is compressed against the mold plate when the valve pin plate is in the closed position.  See teaching by Tabassi of spring during operation, as set forth in [0035].
Tabassi does not teach of the biasing member that compresses against the mold plate, and instead the spring of Tabassi is located on the bottom side of the valve pin of the flange portion within the valve pin plate, whereby the actuation occurs similarly in regards to the direction.
Furthermore, in the valve bushing and actuator teaching of Olaru, wherein there is a ridged disc 206 with spring-like characteristics is located on the bottom side of the actuator plate and interposed between the manifold and said plate (see Fig. 2, [0034]).  This arrangement is known in the injection molding arts and the placement of the particular spring type element below the plate of the actuator, and this would correspond to the teaching of the valve pin plate and the mold plate in regards to the location. 
It would have been obvious for one of ordinary skill in the art to modify the biasing member of Tabassi with the location of the biasing member beneath the actuator and surface of the adjacent platen as taught by Olaru as an alternate configuration regarding the placement of the biasing member (or other spring like devices) located between adjacent platens in providing spacing and thermal insulation while accommodating for the valve pin actuating through the platens.

In regards to claim 4 (dependent upon claim 3), wherein the valve pin extends through the biasing member. See teaching by Tabassi in Fig. 6, wherein the valve pin extends through the biasing member.  Further, Olaru also teaches of this arrangement, see Fig. 2.  
In regards to claim 5 (dependent upon claim 4), wherein the mold plate includes a counterbore defining a step in valve pin passageway against which the biasing member is seated.  In regards to a counterbore located within the mold plate for seating the biasing member, it is seen in Tabassi of the particular counterbore within the valve pin plate for seating the spring, see Fig. 6.  Further, as seen in Olaru, a counterbore can be seen for accommodating an insert within that surrounds the valve pin in the manifold, see Fig. 2.  Wherein, it would have been obvious for one of ordinary skill in the art to further modify Tabassi in view of Olaru with a counter bore within the mold plate to accommodate elements surrounding the valve pin, including an insert or for a biasing member. 
In regards to claim 6, further comprising a spacer, wherein the mold plate is spaced apart from the manifold by the spacer, and the biasing member is compressed against the spacer when the valve pin plate is in the closed position.  The claimed teaching of a spacer to be compressed against a biasing member is noted, however, the teaching of the Olaru includes the bushing body 202, insulative component 204 alongside a ridged disc 206 having spring like characteristics, wherein the bushing body acts as a spacer between the plate 102 and manifold 108.  The concept of the feature an additional spacer to be compressed with the biasing member during operations is noted, however, the teaching of Tabassi in view of Olaru, further includes the concept of an additional spacer to be provided that one skilled in the art would recognize in aiding providing the desired spacing between the plate and manifold during assembly.
In regards to 7, further comprising a sleeve through which the valve pin extends, the sleeve surrounding the valve pin and forming a circumferential barrier between the valve pin and the biasing member.  See teaching by Olaru regarding an insert and portions of the bushing body 202, see Fig. 2, in regards to the valve pin 116 and the biasing member (ridged disc 206).  Further, the insulative component 204 includes a sleeve like portion surrounding the valve pin.
In regards to claim 8 (dependent upon claim 7), wherein a downstream end of the sleeve includes a flange, the biasing member is compressed against the flange when the actuator is in the closed position.  In Olaru, both the insulative component 204 and the bushing body 202 form flange portions that engages the biasing member (ridged disc 206), see Fig. 2.  In this regards, the insulative component having the flange portion that is considered the downstream portion.
In regards to claim 9, further comprising a wiper secured within the valve pin passageway between the biasing member and the manifold, the valve pin extending through and slidably engaged with the wiper.  Here, the teaching of Olaru includes an insert that is placed within the valve pin passageway between the valve pin 116 and the biasing member 206 and body of the manifold 108.  The insert allowing for reducing of leakage of mold material, see [0031-0032], this would act similar to the claimed wiper particularly in regards to the movement of the valve pin in the manifold during the molding operations.  The valve pin extending through the insert and slidably engaging the insert (acting as the claimed wiper).
It would have been obvious for one of ordinary skill in the art to modify the valve pin passageway of the manifold with the insert taught by Olaru that acts as the wiper in reducing the leakage of the mold material from the manifold.


Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the features of claim 1 with the additional teachings of claim 10 (and claim 11 which is dependent upon claim 10), particularly regarding further comprising: an another mold plate, the valve pin plate being disposed between the mold plate and the another mold plate; and an another biasing member compressed against the another mold plate when the valve pin plate is in the open position.  
It is noted the closest prior art of Tabassi does teach the claimed another mold plate 102.  However, the Tabassi reference lacks teaching of the additional biasing member between the another mold plate with the valve pin plate that compresses when the valve pin plate is in the open position.  This additional feature combined with the teachings from teachings of the parent claims distinguishes from the teachings of the prior art references.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Feick (US2009/0148551) teaches of an injection molding apparatus (100, see Figs. 3a, 3b) comprising: a manifold (302) having a manifold channel extending between a manifold inlet and a manifold outlet; a nozzle (304) having a nozzle channel extending therethrough, the nozzle channel in fluid communication with the manifold channel via the manifold outlet (see Figs. 3a, 3b); a valve pin plate (306) coupled to an actuator (see motor 114, pulleys 206) which, in operation, axially moves the valve pin plate between a closed position and an open position (see Figs. 3a, 3b, see movement of plate 306); a mold plate (107) spaced apart from the manifold (see spacer between the mold plate and the manifold) and disposed between the manifold and the valve pin plate (see Figs. 3a, 3b), the mold plate having a valve pin passageway extending therethrough; a valve pin (see 318) extending through the valve pin passageway; a valve pin holder (see 316) releasably coupling the valve pin to the valve pin plate.  Feick fails to teach of a biasing member being compressed against a support surface by the valve pin holder when the valve pin plate is in the closed position.  
Gorlich (US 6045740) teaches on plate (displaceable lifting beam 19) with compensating springs 23 located for the ring bolts 22 for the valve pins (closing elements 27) which are affixed to valve pin plate (another lifting beam 30), the compensating springs are to mechanically uncoupling the individual injection pistons 18 from one another so that tolerances of all types are compensated, see col. 4, lines 36-43.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744